Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered. Claims 1-6, 8-11 and 13 are pending in the application; claims 7 and 12 are canceled.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Taylor fails to teach at least one debris tank directly connected to the submersible pump via at least one hose, see modified rejections below. 
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites, beginning at line 10: the material from the at least one debris tank to the at least one liquid or slurry, holding device via the at least one decant hose, wherein the at least one submersible pump removes the at least one type of solid sand material and the at least one type of biosolids located within the mixture of the water upon return of the portion of the material to the liquid or slurry, holding device wherein the debris tank and the at least one submersible pump are deployed from a vehicle. The commas between slurry and holding are confusing, assumed to mean either the liquid, or slurry, holding device, or the liquid or slurry holding device.


Claim Interpretation
Biosolids are interpreted in view of the instant specification to include one or more of sewage, sludge, animal waste, etc. (instant specification [0003]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language is inconsistent, solid sand material, one type of sand material, sand material, sand mixture seem to be used interchangeably. There is insufficient antecedent basis for sand material at least.
The language is inconsistent a mixture of water with at least one type of solid sand material and/e at least one type of biosolids contained in a liquid or slurry holding device, the mixture of water, the mixture of the water, the mixture of water and sand material and other biosolids, in the at least one liquid or slurry holding device, and the mixture are used interchangeably. This is unclear and creates antecedent basis issues.
 the material from the at least one debris tank to the at least one liquid or slurry, holding device via the at least one decant hose, wherein the at least one submersible pump removes the at least one type of solid sand material and the at least one type of biosolids located within the mixture of the water upon return of the portion of the material to the liquid or slurry, holding device wherein the debris tank and the at least one submersible pump are deployed from a vehicle. The phrase upon return of the portion of the material to the liquid or slurry, holding device is unclear if this is directed to an intended use or the required capability of the pump or tank; does the removal of the sand/biosolids happen upon return to the holding device, or within the debris tank.  
Claim 4 recites wherein a majority portion of the at least one type of biosolids is removed from the mixture of water. This is unclear. Examiner recommends amending to indicate wherein a majority portion of the at least one type of biosolids is removed from the mixture of water and at least one type of solid sand material and at least one type of biosolids.
Claim 6 recites removing the at least one type of sand material and the at least one type of biosolid, and claim 9 recites the removing of the at least one type of biosolids comprise removing the at least one type of biosolids from the mixture of water and other biosolids or the at least one type of biosolids from the mixture of water, and sand material and other biosolids, in the at least one liquid or slurry holding device, the first prong of removing the at least one type of biosolids from the mixture of water and other biosolids implies there is no sand, whereas claim 6 requires sand in the mixture. It is unclear if this is an additional step to separate the biosolids from the from the mixture described in claim 6, or if this is an addition step to the separate biosolids from the separated mixture in claim 6 
Additional claims are rejected due to dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites removing the at least one type of sand material and the at least one type of biosolid, and claim 9 recites the removing of the at least one type of biosolids comprises removing the at least one type of biosolids from the mixture of water and other biosolids or the at least one type of biosolids from the mixture of water, and sand material and other biosolids, in the at least one liquid or slurry holding device, the first prong of removing the at least one type of biosolids from the mixture of water and other biosolids implies there is no sand, whereas claim 6 requires sand in the mixture.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Polston (US PG Pub 2015/0360259) with evidence from Dvorak (US PG Pub 2012/0329139). 
With respect to claim 1, Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, particular to cleaning and removal of solid and liquid materials therefrom (abstract), cleaning includes removal of sand and debris ([0003, 0064]) a system for de-sanding a treatment system, including a submersible pump for pumping a slurry of solids and liquids out of the sewer (pump 16 [0045]), sand a debris are removed ([0064]), such that the submersible pump is configured to pump a mixture of water with at least one type of solid sand material and at least one type of biosolids contained in a liquid or slurry holding device – the sewer, clarifier, or digester ([0011]), at least one debris tank (waste container 20, [0045]), directly connected to the pump via a hose (slurry hose 18, [0050]); and at least one decant hose that is directly connected to the debris tank and configured to directly engage with the at least one liquid or slurry holding device (decant hose 22, Fig. 1), the submersible pump with a positive pressure allows return/decanting of the slurry water ([0021] wherein the submersible pump is configured to return a portion of the material from the at least one debris tank to the liquid or slurry holding device via the at least one decant hose), the pump pumps all or substantially most of the pressurized water and debris into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and water is decanted from the container through the decant hose ([0050], wherein the at least one submersible pump removes the at least one type of solid sand material and the at least one type of biosolids located within the mixture of the water). 
While Polston does not specifically teach the slurry contains biosolids (one or more of sewage, sludge, animal waste, etc.), the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). Polston teaches collection systems including but not limited to 
With respect to claim 2, the system of claim 1 is taught above. Polston teaches the system removes sand ([0003]).  
With respect to claim 3, the system of claim 1 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claims 4 and 5, the system of claim 1 is taught above. Polston teaches the submersible pump pumps all or substantially most of the pressurized water and debris (biosolids and sand: the use of a digester implies the presence of organic matter or sludge, Polston teaches debris and sand [0064]) into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and slurry water is decanted from the container through the decant hose, such that substantially most of the water and debris are removed, and only water is returned ([0050], a majority portion of the at least one type of biosolids is removed from the mixture of water, a majority portion of the at least one type of biosolids and a majority portion of the at least one type of solid sand material is removed from the mixture of water, from the at least one liquid or slurry holding device).
With respect to claims 6 and 11, Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, (liquid or slurry holding devices), particular to cleaning and removal of solid and liquid materials therefrom (abstract), cleaning includes removal of sand and debris ([0003, 0064]), a method for de-sanding a treatment system, waste container 20 (debris tank), mounted on truck 40 (Figures 1-2, 4, and 6, [0045]), arriving via a vehicle, cleaning and removal of solids and liquid materials, including sand ([0064]), while Polston does not specifically teach the slurry contains biosolids, sewers and digesters inherently contain organic matter or biosolids, further the use of a digester implies the presence of organic matter / sludge, as evidenced by Dvorak [0006]), wherein the at least one liquid or slurry holding device contains therein a mixture of water with at least one type of solid sand material and at least one type of biosolids; submersible pump 16 deployed from the truck (Figures 1-2, 4, and 6) deploying-at least one submersible pump from the vehicle, for pumping a slurry of solids and liquids out of the sewer (pump 16 [0045], such that the submersible pump is configured to pump the mixture contained in the at least one liquid or slurry holding device; waste container 20 ([0045], Figures 1-2, 4, and 6) providing at least one debris tank on the vehicle, slurry hose 18, ([0050], Figs. 1, 2, 4, and 6) debris tank directly connected to the at least one submersible pump and the at least one liquid or slurry holding device via at least one hose; decant hose 22, (Fig. 1, [0050]) at least one decant hose that is directly connected to both the at least one debris tank and the at least one at least one liquid or slurry holding device, the submersible pump with a positive pressure allows return/decanting of the slurry water ([0021]) returning a portion of the material from the at least one debris tank to the at least one liquid or slurry holding device via the at least one submersible pump through the at least one decant hose, the pump pumps all or substantially most of the pressurized water and debris into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and water is decanted from the container through the decant hose ([0050]) removing-the at least one type of sand material and the at least one type of biosolid located within the mixture of the water.
While Polston does not specifically teach the slurry contains biosolids 
With respect to claim 7, the method of claim 6 is taught above, Polston teaches the method removes the sand ([0003]).  
With respect to claim 8, the method of claim 6 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claim 13, the method of claim 11 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US PG Pub 2015/0360259) in view of Dvorak (US PG Pub 2012/0329139),and Davis (US 7,429,319).
With respect to claims 9 and 10, the method of claim 6 is taught above. Polston teaches removing a slurry from the sewer, digester, or clarifier ([0011, 0062]), rapid settlement of solid material to the bottom of the container ([0017, 0021, 0050]), and decanting slurry water back to the source (manhole or sewer). Polston does not explicitly teach separation of types of removed matter from each other. Davis teaches a sewage slurry separation system with a sewage waste storage tank (12) mounted on a truck, a submersible pump directly connected to the storage tank and a sewer line (slurry container), (abstract, col 2 lines 4-14), and sewage slurry generally comprises sludge/heavy particles and dirty water, and sewage slurry pumped into a sewage slurry tank by the submersible pump varies in consistency between a thick mud to dirty water, in the collection chamber (15), heavy particulates settle quickly leaving dirty water on top, and water that passes into the chamber (16) is still sewage slurry, but does not contain the heavy particulates that have settled in the chamber (15) (col 5 lines 16-25), slurry from chamber 16 is discharged through the output back to the source (col 4lins 64-63). Dvorak teaches gravity can separate sludge into liquid and solids portions ([0097-0098]), the removing of the at least one type of biosolids comprises removing the at least one type of biosolids from the mixture of water and other biosolids, or the at least one type of biosolids from the mixture of water and sand material and other biosolids, in the at least one liquid or slurry holding device, and wherein the removing of the at least one type of sand material and the at least one biosolids comprises removing at least one type of biosolids and the sand mixture from the mixture of water, the sand material and the at least one biosolids in the at least one liquid or slurry holding device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that heavier portions of organic matter and sludge (biosolids), and sand, would remain in the waste container, while lighter portions, particularly would be returned as dirty water (one type of biosolids) as taught by Davis and Dvorak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777